A motion for rehearing has been filed in this cause, and appellant earnestly insists that the court misconstrued the qualification of the trial judge. The qualification reads as follows:
"Examined, approved and signed by me, and ordered to be filed as a part of the record in this cause, this the 19th day of May, 1913, with explanation that the court had defendant and his counsel appear in open court and informed them that the case would not be called for trial until the following day if they so desired, — but the time was waived, and they all agreed in open court that the case be called for trial on the day it was tried.
"The court then informed defendant and counsel that any process desired for witnesses would be wired out at once, but none was applied for, and none of the witnesses applied for until two days following when the case was called for trial.
"Had process been applied for when the court so notified defendant and counsel, the witnesses could have easily been procured, if at their respective places of residence."
Furthermore, the district attorney filed the following contest, duly sworn to:
"Now comes the district attorney and replying to the application of defendant for continuance, says the diligence used by defendant to procure the attendance of the witnesses named in said application, is not sufficient in this:
"On Saturday, April 19, 1913, about 9 o'clock a.m., the indictment in this cause was returned, defendant arrested and counsel retained, who were informed by the district attorney and the court that any process they desired issued would promptly be issued, and the district attorney informed counsel that he would phone the proper officer in whatever county the witnesses might reside, to summon them at once, to appear upon said trial.
"Counsel and defendant agreed with the district attorney to waive the two days, after return of indictment and agreed that said trial would be set for Monday, April 21, 1913. After the noon hour on April 19, 1913, the district attorney had a consultation with P.M. Faver, one of the counsel for defendant, in which said counsel informed the district attorney that the defendant would invoke the suspended sentence law and claimed that defendant had previously enjoyed a good reputation, *Page 638 
but further told said district attorney he would not summons any out-county witnesses."
Under such circumstances we do not think the court erred in refusing to continue the case for witnesses who had never been even applied for, as shown by the record, prior to the time the motion to continue was filed, and in fact were never issued for.
The motion for rehearing is overruled.
Overruled.